Exhibit 10.15

 

RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is entered into on April 21, 2008
between Overland Storage Inc., a California corporation having its principal
offices at 4820 Overland Avenue, San Diego, California 92123 (the “Company”),
and Ravindra Pendekanti (“Employee”).

 

AGREEMENT

 

WHEREAS, Employee is a key employee of the Company;

 

WHEREAS, the Company considers that providing Employee with certain employment
termination benefits will operate as an incentive for Employee to remain
employed by the Company in the event of a Change of Control;

 

WHEREAS, the parties agreed it is advisable and in the best interests of the
parties to amend and restate this Agreement to make certain changes related to
recent legal developments, most particularly related to California arbitration
procedures and Internal Revenue Code Section 409A, and also to make certain
other changes as reflected herein; and

 

NOW THEREFORE, for the consideration stated above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:

 

1.                                       Definitions.

 

1.1                                 “Base Salary” shall mean the Employee’s
gross annual salary at the time of a Change of Control or the Termination Date,
whichever is higher.

 

1.2                                 “Change of Control” is defined to have
occurred if, and only if, during Employee’s employment:

 

(a)                                  any individual, partnership, firm,
corporation, association, trust, unincorporated organization or other entity or
person, or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Exchange Act is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote in the election of directors of the Company;

 

(b)                                 there occurs a reorganization, merger,
consolidation or other corporate transaction involving the Company
(“Transaction”), in each case, with respect to which the stockholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than fifty (50) percent of the combined voting power of
the Company or other corporation resulting from such Transaction; or

 

1

--------------------------------------------------------------------------------


 

(c)                                  all or substantially all of the assets of
the Company are sold, liquidated or distributed.

 

1.3                                 “Cause” shall mean

 

(a)                                  Employee’s gross neglect of his duties to
the Company, where Employee has been given a reasonable opportunity to cure his
gross neglect (which reasonable opportunity must be granted during the
thirty-day period preceding termination);

 

(b)                                 any violation by Employee of Employee’s
obligations under this Agreement or any employment agreement which Employee may
have with the Company;

 

(c)                                  Employee taking any role in any buy-out of
the Company without the approval of the Company’s majority shareholder; or

 

(d)                                 Employee’s commission of any act of fraud,
theft or embezzlement against the Company.

 

1.4                                 “Compensation” shall mean Base Salary plus
Target Bonus.

 

1.5                                 “Resignation For Good Reason” shall mean the
voluntary resignation by Employee of his employment with the Company within two
years following a Change of Control and within three (3) months of the following
Good Reasons:

 

(a)                                  any reduction in Employee’s Base Salary or
Target Bonus; or

 

(b)                                 any reduction in Employee’s title; or

 

(c)                                  any significant reduction in Employee’s
responsibilities and authority;

 

(d)                                 any failure by the Company to pay Employee’s
Base Salary; or

 

(e)                                  a relocation by the Company of Employee’s
place of Employment outside a fifty (50) mile radius of Employee’s current place
of employment.

 

An event described in Section 1.5(a) through (e) will not constitute Good Reason
unless Employee provides written notice to the Company of his intention to
resign for Good Reason and unless the Company does not cure or remedy the
alleged Good Reason condition within thirty (30) days of the Company’s receipt
of the written notice.

 

1.6                                 “Severance Period” shall begin on the
Termination Date and extend for twelve months following the Termination Date.

 

1.7                                 “Target Bonus” shall mean the variable
annual compensation represented by the percentage of Base Salary Employee is
eligible to receive, if any, prior to a Change of Control, in the event targeted
goals are achieved for the year.  Employee acknowledges that there is no Target
Bonus established for Employee at the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.8                                 “Termination Date” shall mean the date of
termination of Employee’s employment relationship with the Company.

 

1.9                                 “Termination Payments” shall mean any
payment or distribution of Compensation or benefits made pursuant to
Section 4.1(a)-(c) of this Agreement.

 

2.                                       Title and Duties.  Employee will hold
the position of Vice President, an Executive Officer position. Employee’s
primary duties will include such duties as are assigned or delegated to Employee
by the Board of Directors of the Company (the “Board”).  Employee will:
(i) devote his entire business time, attention, skill, and energy exclusively to
the business of the Company; (ii) use his best efforts to promote the success of
the Company’s business; and (iii) cooperate fully with the Board in the
advancement of the best interests of the Company.

 

3.                                       At-Will Employment.  Employee reaffirms
that Employee’s employment relationship with the Company is at-will, terminable
at any time and for any reason by either the Company or Employee.  While certain
paragraphs of this Agreement describe events that could occur at a particular
time in the future, nothing in this Agreement may be construed as a guarantee of
employment of any length.

 

4.                                       Termination Payments.

 

4.1                                 If, within two (2) years immediately
following a Change of Control, Employee’s employment terminates as the result of
(i) termination by the Company of Employee’s employment for a reason other than
Cause; or (ii) Employee’s Resignation for Good Reason:

 

(a)                                  Employee will receive a pro-rata share of
Base Salary and accrued but unused vacation through the Termination Date, less
applicable state and federal taxes or other payroll deductions;

 

(b)                                 Subject to Section 9, Employee will be
eligible for Severance under this Agreement in a lump-sum amount equal to Base
Salary plus Target Bonus (if any be established in the future), less applicable
state and federal taxes or other payroll deductions; and

 

(c)                                  Subject to Section 9, if Employee elects to
continue insurance coverage as afforded to Employee according to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Company will
reimburse Employee the amount of the premiums incurred by Employee during the
Severance Period.  Nothing in this Agreement will extend Employee’s COBRA period
beyond the period allowed under COBRA, nor is Company assuming any
responsibility which Employee has for formally electing to continue coverage.

 

With the exception of COBRA reimbursements, all payments made pursuant to this
Section 4.1 will be made within 60 days following the termination of the
employment of Employee, subject to Section 9.

 

4.2                                 The payments set forth in Section 4.1(b) and
(c) above are in exchange for, and contingent upon Employee’s execution and
non-revocation of a release of all claims as of the Termination Date, in
substantially the form attached to this Agreement as Exhibit A.

 

3

--------------------------------------------------------------------------------


 

4.3                                 If Employee’s employment terminates for any
reason after the two year period immediately following a Change of Control or
terminates during that two year period for any reason other than (i) termination
by the Company of Employee’s employment for a reason other than Cause; or
(ii) Employee’s Resignation for Good Reason, the Company will pay Employee a
pro-rata share of Base Salary and accrued but unused vacation through the
Termination Date, less applicable state and federal taxes or other payroll
deductions.

 

5.                                       Retirement and Profit-Sharing Plans. 
Notwithstanding anything in this Agreement to the contrary, Employee’s rights in
any retirement, pension or profit-sharing plans offered by the Company shall be
governed by the rules of such plans as well as by applicable law; provided,
however, that on the Termination Date, Employee shall become fully vested in all
pension and 401(k) account balances.

 

6.                                       Tax Consequences.  The Company makes no
representations regarding the tax consequence of any provision of this
Agreement.  Employee is advised to consult with his own tax advisor with respect
to the tax treatment of any payment contained in this Agreement.

 

7.                                       Tax Adjustment.  Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, if tax
counsel selected by the Company and acceptable to Employee determines that any
portion of any payment under this Agreement would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the payments to be made to Employee under
this Agreement shall be reduced (but not below zero) such that the value of the
aggregate payments that Employee is entitled to receive under this Agreement and
any other agreement or plan or program of the Company shall be one dollar ($1)
less than the maximum amount of payments which Employee may receive without
becoming subject to the tax imposed by Section 4999 of the Code.

 

8.                                       Agreement to Arbitrate.  Employee and
Company agree to arbitrate any claim or dispute (“Dispute”) arising out of or in
any way related to this Agreement, the employment relationship between Company
and Employee or the termination of Employee’s employment, except as provided in
paragraph 8.1 below, to the fullest extent permitted by law.  Except as provided
above, this method of resolving Disputes shall be the sole and exclusive remedy
of the parties.  Accordingly, the parties understand that, except as provided
herein, they are giving up their rights to have their disputes decided in a
court of law and, if applicable, by a jury, and instead agree that their
disputes shall be decided by an arbitrator.

 

8.1                                 Scope of the Agreement.  A Dispute shall
include all disputes or claims between Employee and Company arising out of,
concerning or relating to Employee’s employment by Company, including, without
limitation:  claims for breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, compensation
or benefits claims, constitutional claims and claims for violation of any local,
state or federal law, or common law, to the fullest extent permitted by law.  A
Dispute shall not include any dispute or claim, whether brought by either
Employee or Company, for:  (a) workers’ compensation or unemployment insurance
benefits; or (b) the exclusions from arbitration specified in the California
Arbitration Act, California Code of Civil Procedure section 1281.8.  For the
purpose of this paragraph 8, references to “Employer” include Company and all
related or affiliated entities and their employees, supervisors, officers,
directors, owners, stockholders,

 

4

--------------------------------------------------------------------------------


 

agents, pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, and the successors and assigns of any of them, and this
paragraph 8 shall apply to them to the extent that Employee’s claims arise out
of or relate to their actions on behalf of Company.

 

8.2                                 Consideration.  The parties agree that their
mutual promise to arbitrate any and all disputes between them, except as
provided in paragraph 8.1, rather than litigate them before the courts or other
bodies, provides adequate consideration for this paragraph 8.

 

8.3                                 Initiation of Arbitration.  Either party may
initiate an arbitration proceeding by providing the other party with written
notice of any and all claims forming the basis of such proceeding in sufficient
detail to inform the other party of the substance of such claims.  In no event
shall the request for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations.

 

8.4                                 Arbitration Procedure.  The arbitration will
be conducted by JAMS pursuant to its Rules for the Resolution of Employment
Disputes in San Diego, California by a single, neutral arbitrator.  The parties
are entitled to representation by an attorney or other representative of their
choosing.  The arbitrator shall have the power to enter any award that could be
entered by a judge of the Superior Court of the State of California, as
applicable to the cause of action, and only such power.  The arbitrator shall
issue a written and signed statement of the basis of the arbitrator’s decision,
including findings of fact and conclusions of law.  The parties agree to abide
by and perform any award rendered by the arbitrator.  Judgment on the award may
be entered in any court having jurisdiction thereof.

 

8.5                                 Costs of Arbitration.  If Employee initiates
arbitration against the Company, Employee must pay a filing fee equal to the
current filing fee in the appropriate court had Employee’s claim been brought
there, and the Company shall bear the remaining costs of the arbitration forum,
including arbitrator fees.  If the Company initiates arbitration against
Employee, the Company shall bear the entire cost of the arbitration forum,
including arbitrator fees.  (Such costs do not include costs of attorneys,
discovery, expert witnesses, or other costs which Employee would have been
required to bear had the matter been filed in a court.)  The arbitrator may
award attorneys’ fees and costs to the prevailing party.  If there is any
dispute as to whether the Company or Employee is the prevailing party, the
arbitrator will decide that issue.  Any postponement or cancellation fee imposed
by the arbitration service will be paid by the party requesting the postponement
or cancellation, unless the arbitrator determines that such fee would cause
undue hardship on the party.  At the conclusion of the arbitration, each party
agrees to promptly pay any arbitration award imposed against that party.

 

8.6                                 Governing Law.  All Disputes between the
parties shall be governed, determined and resolved by the internal laws of the
State of California, including the California Arbitration Act, California Code
of Civil Procedure 1280 et seq.

 

8.7                                 Discovery.  The parties may obtain discovery
in aid of the arbitration to the fullest extent permitted under law, including
California Code of Civil Procedure Section 1283.05.  All discovery disputes
shall be resolved by the arbitrator.

 

5

--------------------------------------------------------------------------------


 

9.                                       IRC Section 409A.  Notwithstanding
anything to the contrary, if, at the time of his separation of service from
Company, Employee is a “specified employee” as defined pursuant to Internal
Revenue Code Section 409A, and if the amounts that Employee is entitled to
receive pursuant to this Agreement are not otherwise exempt from Code
Section 409A, then to the extent necessary to comply with Code Section 409A, no
payments for such amounts may be made under this Agreement before the date which
is six (6) months after Employee’s separation of service from Company or, if
earlier, Employee’s date of death.  All such amounts, which would have otherwise
been required to be paid during such six (6) months after Employee’s separation
of service shall instead be paid to Employee in one lump sum payment on the
first business day of the seventh month after Employee’s separation of service
from Company or, if earlier, Employee’s date of death.  All such remaining
payments shall be made pursuant to their original terms and conditions.  This
Agreement is intended to comply with the applicable requirements of Code
Section 409A and shall be construed and interpreted in accordance therewith. 
Company may at any time amend this Agreement, or any payments to be made
hereunder, as necessary to be in compliance with Code Section 409A and avoid the
imposition on Employee of any potential excise taxes relating to Code
Section 409A.  Employee shall be solely liable for taxes (including without
limitation resulting from any unexpected or adverse tax consequences realized by
Employee) arising from any payments received by Employee hereunder.

 

10.                                 General Provisions.

 

10.1                           Governing Law.  This Agreement will be governed
by and construed in accordance with the laws of California.

 

10.2                           Assignment.  Employee may not assign, pledge or
encumber his interest in this Agreement or any part thereof.  A purchaser of
substantially all the assets of the Company may assume all of the Company’s
liabilities under this Agreement, and the Company would thereby be relieved of
all such liabilities, provided that Employee accepts employment with such
purchaser at the closing of the transaction.

 

10.3                           No Waiver of Breach.  The failure to enforce any
provision of this Agreement will not be construed as a waiver of any such
provision, nor prevent a party from enforcing the provision or any other
provision of this Agreement.  The rights granted the parties are cumulative, and
the election of one will not constitute a waiver of such party’s right to assert
all other legal and equitable remedies available under the circumstances.

 

10.4                           Severability.  The provisions of this Agreement
are severable, and if any provision will be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions, or
enforceable parts of this Agreement, will not be affected.

 

10.5                           Entire Agreement.  This Agreement constitutes the
entire agreement of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous negotiations, agreements
and understandings between the parties, oral or written.

 

6

--------------------------------------------------------------------------------


 

10.6                           Modification; Waivers.  No modification,
termination or attempted waiver of this Agreement will be valid unless in
writing, signed by the party against whom such modification, termination or
waiver is sought to be enforced.

 

10.7                           Fees and Expenses.  If any proceeding is brought
for the enforcement or interpretation of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement, the successful or prevailing party will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs incurred in that proceeding (including, in the case of an arbitration,
arbitration fees and expenses), in addition to any other relief to which such
party may be entitled.

 

10.8                           Amendment.  This Agreement may be amended or
supplemented only by a writing signed by both of the parties hereto.

 

10.9                           Duplicate Counterparts.  This Agreement may be
executed in any number of original, facsimile or .PDF counterparts; each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

10.10                     Interpretation.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

10.11                     Drafting Ambiguities.  Each party to this Agreement
and its counsel have reviewed and revised this Agreement.  The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any of the
amendments to this Agreement.

 

10.12                     Recovery of Attorney’s Fees and Expenses.  If any
litigation shall occur between Executive and Employer which arises out of or as
a result of this Agreement, or which seeks an interpretation of this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.

 

Dated:  April 21, 2008

OVERLAND STORAGE, INC.

 

 

 

By:

/s/ Kurt L. Kalbfleisch

 

 

 

 

Name:

Kurt L. Kalbfleisch

 

 

 

 

Title:

Vice President and CFO

 

 

 

Dated:  April 21, 2008

  /s/ Ravi Pendekanti

 

 

 

Printed Name:

Ravindra Pendekanti

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release (“Release”) is entered into effective as of
                             (the “Effective Date”) between Overland
Storage, Inc., a California corporation, having its principal offices at 4820
Overland Avenue, San Diego, California 92123 (the “Company”) and Ravindra
Pendekanti, an individual residing at                                         
(“Employee”) with reference to the following facts:

 

RECITALS

 

A.                                   The parties entered into Retention
Agreement dated April 21, 2008 (“the Agreement”) pursuant to which the parties
agreed that, upon the occurrence of certain conditions, Employee would become
eligible for Termination Payments as defined in the Agreement in exchange for
Employee’s release of the Company from all claims which Employee may have
against the Company as of the Termination Date.

 

B.                                     The parties desire to dispose of, fully
and completely, all claims, which Employee may have against the Company in, the
manner set forth in this Release.

 

AGREEMENT

 

1.                                       Release.  Employee, for himself and his
heirs, successors and assigns, fully releases and discharges the Company, its
officers, directors, employees, shareholders, attorneys, accountants, other
professionals, insurers and agents (collectively, “Agents”), and all entities
related to each party, including, but not limited to, heirs, executors,
administrators, personal representatives, assigns, parent, subsidiary and sister
corporations, affiliates, partners and co-venturers (collectively, “Related
Entities”), from all rights, claims, demands, actions, causes of action,
liabilities and obligations of every kind, nature and description whatsoever,
Employee now has, owns or holds or has at anytime had, owned or held or may have
against the Company, Agents or Related Entities from any source whatsoever,
whether or not arising from or related to the facts recited in this Release. 
Employee specifically releases and waives any and all claims arising under any
express or implied contract, rule, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the California Fair Employment and
Housing Act, the California Labor Code and the Age Discrimination in Employment
Act, as amended (“ADEA”). Employee acknowledges that the Company has paid
Employee all wages, bonuses, accrued unused vacation pay, options, benefits and
monies owed by the Company to Employee.  This release does not waive any claims
which as a matter of law cannot be waived.

 

2.               Section 1542 Waiver.  This Release is intended as a full and
complete release and discharge of any and all claims that Employee may have
against the Company, Agents or Related Entities.  In making this release,
Employee intends to release each of the Company, Agents and Related Entities
from liability of any nature whatsoever for any claim of damages or injury or
for equitable or declaratory relief of any kind, whether the claim, or any facts
on which such claim might be based, is known or unknown to him.  Employee
expressly waives all rights under Section 1542 of the California Civil Code,
which Employee understands provides as follows:

 

A-1

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee acknowledges that he may discover facts different from or in addition
to those that he now believes to be true with respect to this Release.  Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

 

3.               Waiver of Certain Claims.  Employee acknowledges that he has
been advised in writing of his right to consult with an attorney prior to
executing the waivers set out in this Release, and that he has been given a
21-day period in which to consider entering into the release of ADEA claims, if
any.  If Employee does not consider this Release for the full 21-day period, but
instead signs and returns it earlier, Employee has done so voluntarily with the
full understanding that Employee waived Employee’s right to the full 21-day
period.  In addition, Employee is hereby informed that Employee has seven
(7) days following the date of signing of this Agreement in which to revoke this
Release. Employee can revoke the Release by sending notice of my revocation to
the attention of the Chairman of the Board of the Company. If Employee does not
send such written notice of revocation via U.S. Mail postmarked within 7 days,
this Release shall become effective and irrevocable at 12:01 a.m. on the eighth
(8th) day after Employee signs it (the “Effective Date”).

 

4.               No Undue Influence.  This Release is executed voluntarily and
without any duress or undue influence.  Employee acknowledges that he has read
this Release and executed it with his full and free consent.  No provision of
this Release shall be construed against any party by virtue of the fact that
such party or its counsel drafted such provision or the entirety of this
Release.

 

5.               Governing Law.  This Release is made and entered into in the
State of California and accordingly the rights and obligations of the parties
hereunder shall in all respects be construed, interpreted, enforced and governed
in accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

 

6.               Severability.  If any provision of this Release is held to be
invalid, void or unenforceable, the balance of the provisions of this Release
shall, nevertheless, remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

7.               Counterparts.  This Release may be executed simultaneously in
one or more original, facsimile, or .PDF counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Release may be executed by facsimile, with originals to follow
by overnight courier.

 

8.               Dispute Resolution Procedures.  Any dispute or claim arising
out of this Release shall be subject to final and binding arbitration in
accordance with the procedures, terms and conditions set forth Section 8 of the
Agreement, which terms are incorporated herein by reference.

 

A-2

--------------------------------------------------------------------------------


 

9.               Entire Agreement.  This Release constitutes the entire
agreement of the parties with respect to the subject matter of this Release, and
supersedes all prior and contemporaneous negotiations, agreements and
understandings between the parties, oral or written, including,  without
limitation, the Agreement, between the Company and Employee.

 

10.         Modification; Waivers.  No modification, termination or attempted
waiver of this Release will be valid unless in writing, signed by the party
against whom such modification, termination or waiver is sought to be enforced.

 

11.         Amendment.  This Release may be amended or supplemented only by a
writing signed by Employee and the Company.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Printed Name:

Ravindra Pendekanti

 

A-3

--------------------------------------------------------------------------------